Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19       PageID.183       Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

Marvin Gerber,

                   Plaintiff,
                                                          Case No.2:19-cv-13726
vs.                                                       Hon. Victoria Roberts

Henry Herskovitz, Gloria Harb, Tom Saffold,
Rudy List, Chris Mark, Deir Yassin Remembered, Inc.,
Jewish Witnesses for Peace and Friends, The City of Ann Arbor,
Ann Arbor Mayor Christopher Taylor, in his official
And individual capacities, Ann Arbor Community Services
Administrator Derek Delacourt, in his official and individual
capacities, Ann Arbor City Attorney Stephen Postema, in his
official and individual capacities, and Senior Assistant
City Attorney Kristen Larcom, in her official and individual capacities.

                   Defendants, Jointly and Severally.
__________________________________________________________________/
 Marc M. Susselman (P29481)                    Cynthia Heenan (P53664)
 Attorney for Plaintiff                        Hugh M. Davis (P12555)
 43834 Brandywyne Rd.                          Constitutional Litigation Associates, PC
 Canton, MI 48187                              Attorneys for Defendants Henry
 (734) 416-5186                                Herskovitz, Gloria Harb, Tom Saffold,
 marcsusselman@gmail.com                       Rudy List and Chris Mark
                                               220 Bagley St., Ste. 740
                                               Detroit, MI 48226
                                               (313) 961-2255/Fax: (313) 922-5130
                                               Heenan@ConLitPC.Com
                                               Davis@ConLitPC.Com
__________________________________________________________________/

          EX PARTE MOTION BY DEFENDANTS HERSKOVITZ,
         HARB, SAFFOLD, LIST AND MARK TO EXTEND THEIR
              DEADLINE TO RESPOND TO COMPLAINT



                                         1
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19       PageID.184    Page 2 of 11



      NOW COME Defendants HERSKOVITZ, HARB, SAFFOLD, LIST and

MARK, by and through their attorneys, CYNTHIA HEENAN and HUGH M.

DAVIS, of CONSTITUTIONAL LITIGATION ASSOCIATES, P.C. and JOHN

A. SHEA, and say as follows:

      1.     The above-referenced individual Defendants (hereinafter “the

Protester Defendants”) were personally served with the Summons and Complaint

on Saturday, December 21, 2019. Their answer or other response is due by

January 13, 2020.

      2.     The Complaint against the Protester Defendants, as well as various

City of Ann Arbor government officials is 85 pages long, containing 223

paragraphs and alleging 20 separate counts.

      3.     The majority of the counts are alleged against the Protester

Defendants and they are alleged to have conspired with the City Defendants as to

the remainder of the allegations.

      4.     The Complaint seeks a preliminary and permanent injunction

prohibiting the Protester Defendants from engaging in weekly protests which have

been ongoing for 16 years. However, no motion for injunction nor an Order to

Show Cause has been filed. Plaintiff also seeks compensatory and punitive

damages.




                                         2
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19          PageID.185   Page 3 of 11



       5.     Undersigned counsel, and co-counsel John A. Shea, have agreed to

represent the Protester Defendants on a pro bono basis as they lack funds to retain

counsel.

       6.     Prior to answering the complaint, these Defendants, through

undersigned counsel and hopefully additional attorneys to be recruited, intend to

file a motion pursuant to F.R.Civ.P. 12(b), including; but not limited to 12(b)(6) –

failure to state a claim.

       7.     Currently, the Protester Defendants’ motion(s) would have to be filed

by January 13, 2020.

       8.     The City Defendants have requested and been granted (by Plaintiff’s

counsel) an extra 14 days, until January 27, 2020, to file their responsive pleadings

or Rule 12 motions.

       9.     Undersigned counsel requested today that Plaintiff’s counsel stipulate

to an additional 42 days, until February 20, 2020, which request was declined.

       10.    Counsel for Plaintiffs did offer these Defendants the same extension

as has been granted to the City Defendants, but otherwise does not concur in the

relief requested herein.

       11.    The Protester Defendants are requesting additional time for the

reasons set forth in the accompanying Brief.

       12.    Plaintiff will not be prejudiced by the relief sought.


                                           3
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19      PageID.186   Page 4 of 11



      WHEREFORE, Defendants HERSKOVITZ, HARB, SAFFOLD, LIST and

MARK, respectfully request this Court extend their time to answer or file motions

pursuant to F.R.Civ.P. 12(b) to February 20, 2020.



                               Respectfully submitted,

                               By:    _/s/Cynthia Heenan____
                                      Cynthia Heenan, P53664
                                      Attorney for Defendants Henry Herskovitz,
                                      Gloria Harb, Tom Saffold, Rudy List and
                                      Chris Mark
                                      220 Bagley St., Ste. 740
                                      Detroit, MI 48226
                                      (313) 961-2255/Fax: (313) 922-5130
                                      Heenan@ConLitPC.Com




Dated: 12/30/19




                                        4
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19       PageID.187       Page 5 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

Marvin Gerber,

                   Plaintiff,
                                                          Case No.2:19-cv-13726
vs.                                                       Hon. Victoria Roberts

Henry Herskovitz, Gloria Harb, Tom Saffold,
Rudy List, Chris Mark, Deir Yassin Remembered, Inc.,
Jewish Witnesses for Peace and Friends, The City of Ann Arbor,
Ann Arbor Mayor Christopher Taylor, in his official
And individual capacities, Ann Arbor Community Services
Administrator Derek Delacourt, in his official and individual
capacities, Ann Arbor City Attorney Stephen Postema, in his
official and individual capacities, and Senior Assistant
City Attorney Kristen Larcom, in her official and individual capacities.

               Defendants, Jointly and Severally.
__________________________________________________________________/
                      BRIEF IN SUPPORT OF:

       DEFENDANTS HERSKOVITZ, HARB, SAFFOLD, LIST AND
      MARK’S EX PARTE MOTION TO EXTEND THEIR DEADLINE
                  TO RESPOND TO COMPLAINT




                                         1
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19      PageID.188   Page 6 of 11



           CONCISE STATEMENT OF THE ISSUES PRESENTED




      I.    Whether the Court will exercise its discretion and authority
            to extend these Defendants’ deadline to file Rule 12(b) motions.




                                        2
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19                                 PageID.189          Page 7 of 11



                                      TABLE OF AUTHORITIES
CASES

Caraballo v. Lykes Bros. S.S. Co., 212 F.Supp. 216 (E.D. PA. 1962) ......................1

Galdi v. Jones, 141 F.2d 984 (2nd Cir. 1944). ............................................................1

Orange Theatre Corp. v. Rayhertz Amusement Corp.,

    139 F.2d 871 (3rd Cir. 1944) .................................................................................1

Rockwood v SKF USA Inc., D.N.H. (unpublished, Civil No. 08-cv-168-JL, 2010

  U.S. Dist. LEXIS 38543*; 2010 WL 1576455) .....................................................1

Wilkerson v. Jones, 211 F.Supp. 856 (E.D. MI. 2002) ..............................................1

STATUTES

42 U.S.C. §§1981, 1982, 1983, 1985 and 1986 .........................................................2

RULES

F.R.Civ.P. 12(b) ................................................................................................... infra

F.R.Civ.P. 6(b)(1) ......................................................................................................1




                                                            3
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19          PageID.190    Page 8 of 11



                               BRIEF IN SUPPORT
      This Court has the authority to extend the deadline to respond to the

Plaintiff’s Complaint. Under F.R.Civ.P. 6(b)(1),

      When an act may or must be done within a specified time, the court
      may, for good cause extend the time (A) with or without motion or
      notice if the court acts, or if a request is made, before the original time
      or its extension expires; or (B) on motion made after the time has
      expired if the party failed to act because of excusable neglect.

      F.R.Civ.P. 6(b)(1)(B) is inapplicable: a showing of excusable neglect is not

required since these Defendants’ responses are not yet due. Rather, Defendants’

motion is considered under F.R.Civ.P. 6(b)(1)(A). Under (1)(A), it has been

observed that the court has “ample power, in its discretion, to extend the time for

serving a motion or answer.” Orange Theatre Corp. v. Rayhertz Amusement Corp.,

139 F.2d 871, 874 (3rd. Cir. 1944), and Caraballo v. Lykes Bros. S.S. Co., 212

F.Supp. 216, 221 (E.D. PA. 1962).

      Although Plaintiff’s counsel is served with this Motion via the ECF filing

system, this Court may grant the relief requested on an ex parte basis, without

waiting for a response from the Plaintiff, who through counsel, has already

indicated that Plaintiff does not concur. Wilkerson v. Jones, 211 F.Supp. 856, 858

(E.D. MI. 2002), Rockwood v SKF USA Inc., (unpublished, Civil No. 08-cv-168-

JL, D.N.H, 2010 U.S. Dist. LEXIS 38543*; 2010 WL 1576455). See also Galdi v.

Jones, 141 F.2d 984 (2nd Cir. 1944).


                                           1
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19         PageID.191      Page 9 of 11



      These Defendants are requesting this extension for the following reasons:

      (a)   Substantial time will be required to digest the 85-page, 223-paragraph,

            20-count Complaint, review the factual allegations with these five

            Defendants, and to then research and prepare the Rule 12(b)(6)

            motions;

      (b)   The counts are not merely repetitions of the same allegations against

            the different parties, but rather include numerous distinct causes of

            action including violation of 42 U.S.C. §§1981, 1982, 1983, 1985 and

            1986, violation of the Michigan Elliott-Larsen Civil Rights Act,

            defamation, false light, intentional infliction of emotional distress and

            violations of the Michigan Constitution, as well as conspiracy with the

            City Defendants as to most or all claims;

      (c)   The Complaint itself includes extensive citation to case law;

      (d)   It will likely be necessary to consult with the City Defendants and/or

            their counsel since these Defendants are alleged to have conspired with

            the City Defendants;

      (e)   Undersigned counsel, and co-counsel, already have existing

            obligations to and deadlines involving their current clients;

      (f)   Fully articulated and briefed Rule 12 motions will assist the parties and

            the Court in defining the parameters of the litigation and discovery


                                          2
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19      PageID.192    Page 10 of 11



            going forward in the event that any of the claims survive the Rule 12

            motions; and

      (g)   Time is obviously not of the essence to the Plaintiff, who has waited 16

            years before bringing this action;

      WHEREFORE, Defendants HERSKOVITZ, HARB, SAFFOLD, LIST and

MARK, respectfully request this Court extend their time to answer or file motions

pursuant to F.RCiv.P. 12(b)(1) to February 20, 2020.

                                       Respectfully submitted,

                                By:    _/s/Cynthia Heenan____
                                       Cynthia Heenan, P53664
                                       Attorney for Defendants Henry Herskovitz,
                                       Gloria Harb, Tom Saffold, Rudy List and
                                       Chris Mark
                                       220 Bagley St., Ste. 740
                                       Detroit, MI 48226
                                       (313) 961-2255/Fax: (313) 922-5130
                                       Heenan@ConLitPC.Com


Dated: 12/30/19




                                          3
Case 2:19-cv-13726-VAR-MJH ECF No. 5 filed 12/30/19       PageID.193    Page 11 of 11



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

Marvin Gerber,

                     Plaintiff,
                                                          Case No.2:19-cv-13726
vs.                                                       Hon. Victoria Roberts

Henry Herskovitz, Gloria Harb, Tom Saffold,
Rudy List, Chris Mark, Deir Yassin Remembered, Inc.,
Jewish Witnesses for Peace and Friends, The City of Ann Arbor,
Ann Arbor Mayor Christopher Taylor, in his official
And individual capacities, Ann Arbor Community Services
Administrator Derek Delacourt, in his official and individual
capacities, Ann Arbor City Attorney Stephen Postema, in his
official and individual capacities, and Senior Assistant
City Attorney Kristen Larcom, in her official and individual capacities.

               Defendants, Jointly and Severally.
__________________________________________________________________/

                           CERTIFICATE OF SERVICE

       I hereby certify that on 12/30/19, I electronically filed Defendants Ex Parte
Motion to Extend their Deadline to Respond to Complaint, along with this
Certificate of Service with the Clerk of the Court for the Eastern District of
Michigan, using ECF system, which will send notification of such filing to the
following registered participants of the ECF system as listed on the Court’s Notice
of Electronic Filing:

         Marc M. Susselman
          marcsusselman@gmail.com
         All counsel of record via the ECF system

                                              s/Jillian R. Rosati____
                                       Jillian R. Rosati
                                       Constitutional Litigation Associates, P.C.
                                       Info@ConLitPC.Com

                                          4
